Citation Nr: 1612920	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-18 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The Veteran served on active duty from December 1957 to November 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in October 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran failed without good cause to report for scheduled VA examinations in October 2015.

2.  A left ear hearing loss disability was not manifest during active service; and, the preponderance of the evidence fails to establish a present disorder as a result of service.


CONCLUSION OF LAW

A left ear hearing loss disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in March 2007.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements in support of the claim.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Board notes that the Veteran underwent a VA audiology examination in April 2009, but that when VA provides a VA examination or obtains an opinion it must ensure that the examination or opinion is adequate.  The record in this case also shows the Veteran failed to report for a scheduled examination in October 2015 and that he was provided notice addressing this matter in a February 2016 supplemental statement of the case.  When a claimant fails to report for a scheduled medical examination, without good cause, an original compensation claim shall be rated based upon the evidence of record.  38 C.F.R. § 3.655 (2015).  There is no indication the Veteran was not adequately notified of the scheduled examination nor that he had good cause for failure to report.  Therefore, the Board finds this original service connection claim must be decided based upon the evidence of record.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Sensorineural hearing loss is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing disability under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  Even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss disability to service.  The threshold for normal hearing is 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran contends that he has a left ear hearing loss disability as a result of noise exposure during service aboard an aircraft carrier.  Records show he served aboard the USS LEXINGTON as an airman from April 1958 to February 1960.  Service treatment show his December 1957 enlistment and November 1961 separation examinations in revealed hearing acuity of 15/15 on whispered and spoken voice testing.  Records a negative for complaint, treatment, or diagnosis of hearing loss.  

On VA authorized audiological evaluation in April 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
55
65
75
LEFT
25
35
55
65
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  It was noted that the Veteran served on an aircraft carrier and that he reported a history of military and civilian unprotected exposure to hazardous noise.  The examiner stated that testing at separation was suggestive of hearing within normal limits which by itself was insufficient for rating purposes, but when coupled with the likelihood that a hearing loss in service would have been noticed and treatment would have been sought the evidence is sufficient.  It was further noted that no concerns were noted upon his discharge examination and he had no hearing profile assigned to him.  The examiner found that the current research did not support the concept of delayed onset of hearing loss and, therefore, any increased hearing loss after service was more likely due to other factors.  The Veteran's present hearing loss was found to be less likely related to service.  

Based upon the evidence of record, the Board finds that a left ear hearing loss disability was not manifest during active service.  Sensorineural hearing loss is not shown to have been manifest within one year of his separation from active service nor for many years after service.  The Board further finds that the Veteran's noise exposure aboard the USS LEXINGTON is conceded.  However, as the Veteran failed to report for a scheduled VA examination in October 2015 the claim must be decided based upon the evidence of record.  The April 2009 VA opinion as to this matter is persuasive.  

Consideration has been given to the Veteran's personal assertion that that his present left ear hearing loss disability is related to active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The specific disability shown is not a condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report symptoms such as hearing loss, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  His lay opinions are also outweighed by the existing medical evidence of record.  

In conclusion, the Board finds that service connection for a left ear hearing loss is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for left ear hearing loss is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


